                                      United States District Court
                                              District of New Mexico
UNITED STATES OF AMERICA,                                            AMENDED ORDER OF DETENTION PENDING
                                                                  SUPERVISED RELEASE REVOCATION HEARING
         v.
                                                                                                   Case Number: CR 16-3415 MV
ANTHONY MARGARITO BERUMEN

         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I conclude that the following
facts require the detention of the defendant pending the final revocation hearing in this case.
                                                        Part I - Findings of Fact
 (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has been convicted of a (federal offense)(state
         or local offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed) that is
          a crime of violence as defined in 18 U.S.C. § 3156(a)(4).
          an offense for which the maximum sentence is life imprisonment or death.
          an offense for which the maximum term of imprisonment of ten years or more is prescribed in
         ____________________________________________________________________________.*
          a felony that was committed after the defendant had been convicted of two or more prior federal offenses described in
         18 U.S.C. § 3142(f)(1)(A)-(C), or comparable state or local offenses.
 (2) The offense described in finding (1) was committed while the defendant was on release pending trial for a federal, state or local
         offense.
 (3) A period of not more than five years has elapsed since the (date of conviction) (release of the defendant from imprisonment) for
         the offense described in finding (1).
 (4) Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably
         assure the safety of (an)other person(s) and the community. I further find that the defendant has not rebutted this presumption.
                                                         Alternate Findings (A)
 (1) There is probable cause to believe that the defendant has committed an offense
          for which a maximum term of imprisonment of ten years or more is prescribed in _________________________________.
          under 18 U.S.C. § 942(c).
 (2) The defendant has not rebutted the presumption established by finding 1 that no condition or combination of conditions will
         reasonably assure the appearance of the defendant as required and the safety of the community.
                                                         Alternate Findings (B)
☒ (1) There is a serious risk that the defendant will not appear.
☒ (2) There is a serious risk that the defendant will endanger the safety of another person or the community.

                                     Part II - Written Statement of Reasons for Detention
        Defendant waived Detention Hearing. Because the defendant waived the detention hearing, he failed to establish by clear and
convincing evidence under Fed. R. Crim. P. 32.1(a)(6) that he will not flee or pose a danger to any other person or to the community.
Defendant remanded to custody of USMS.

                                               Part III - Directions Regarding Detention
         The defendant is committed to the custody of the Attorney General or his designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense counsel. On order of a court of
the United States or on request of an attorney for the Government, the person in charge of the corrections facility shall deliver the
defendant to the United States marshal for the purpose of an appearance in connection with a court proceeding.

Date: 3/3/2020
                                                                       /s/ Laura Fashing
                                                                Laura Fashing, United States Magistrate Judge

        *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export
Act (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955(a)).
